Citation Nr: 0737772	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  04-39 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert W. Legg, Esq.


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which continued the denial of the 
veteran's claim for service connection for PTSD.

Pursuant to an April 2006 motion and the Board's granting 
thereof in May 2006, this case has been advanced on the 
Board's docket under 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2007).

In June 2006, the Board denied the veteran's claim.  The 
veteran subsequently appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  In July 
2007, the Court granted a Joint Motion for Remand.  As such, 
this claim is again before the Board.

The Board notes that subsequent to the Court's Order, the 
veteran's representative submitted additional evidence with 
the corresponding Agency of Original Jurisdiction (AOJ) 
consideration waiver.  Within these documents was a new claim 
for individual unemployability.  As indicated in the June 
2006 Board decision, although the veteran has not explicitly 
applied for nonservice-connected pension benefits, there is 
medical evidence indicating that he is permanently disabled 
and has little to no income.  These claims are REFERRED back 
to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development is required 
prior to the adjudication of the veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case. 

Review of the veteran's treatment records reveals that the 
veteran was given a diagnosis of PTSD from the VA outpatient 
treatment clinic.  There is no information to substantiate 
the etiology of the veteran's diagnosis.  There is no 
indication that the veteran's alleged stressors were the 
cause of his PTSD.  Though the veteran did provide a private 
psychological evaluation from Dr. Elaine M. Tripi, Ph.D., the 
Board finds that a VA examination is required to clarify the 
additional evidence submitted on the veteran's behalf, 
following the Joint Motion for Remand by the Court.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided with 
a letter explaining VA's duties to 
notify and assist, compliant with 
current case law.

2.  The RO/AMC should contact the 
veteran in order to obtain any 
available psychological treatment 
records from May 2004 to the present.  
This letter should also request that 
the veteran specifically explain the 
stressors that he experienced during 
service.  The Board notes that the 
original stressors provided by the 
veteran, and the stressors now stated 
by his representative, are not the 
same.  Clarification is needed.

3.  After compliance with the paragraphs 
above, the veteran should then be 
scheduled for a VA PTSD examination.  
The examiner should be provided with a 
statement specifying which, if any, 
reported stressors have been verified.  
The examiner should also take note of 
the stressors originally raised by the 
veteran and the stressors now raised by 
his representative.  The examiner is 
asked to specifically indicate which, if 
any, of the confirmed stressors are 
adequate to support a diagnosis of PTSD.

It would be helpful if the examiner 
would use the following language, as may 
be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

The claims folder should be made 
available to the examiner for review of 
pertinent documents contained therein.

4.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be provided to the appellant and his 
representative.  After they have had an 
adequate opportunity to respond, this 
issue should be returned to the Board for 
further appellate review.  

The Board is obligated by law to ensure that the RO complies 
with its directives; where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

